DETAILED ACTION
Status of the Application
	In response filed on July 20, 2022, the Applicant amended claim(s) 1 and 11. Claims 1, 4-6, 11, and 14-16 are further amended as a result of the Examiner’s Amendment included herein (as authorized by Noah Tilton, registration number 74,672, on September 2, 2022). Claims 1-20 are therefore pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the objection to the specification have been considered, but are moot in view of the Examiner’s Amendment below. The specification now provides proper antecedent basis for the claim terminology, as the offending claim terminology has been amended.

	Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been considered, but are moot in view of the Examiner’s Amendment below. The claims now recite a combination of additional elements (specifically “training, by one or more processors, a plurality of artificial neural network models by analyzing historical data, wherein each model is trained to generate respective action values for actions corresponding to respective vehicle imperative types, at least one of the plurality of artificial neural network models trained to generate action values for actions corresponding to a non-relocation vehicle imperative type…generating, by the one or more processors, a respective action value for each of the respective actions corresponding to the determined one or more vehicle imperatives by analyzing each of the respective actions using a respective one of the plurality of trained artificial neural network models according to a vehicle imperative type associated with each of the one or more respective actions”) which together serve to integrate the judicial exception into a practical application because it applies/uses the judicial expectation in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

	Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 112 (b) have been considered, but are moot in view of the Examiner’s Amendment below.

	Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 (a) have been considered, but are moot in view of the Examiner’s Amendment below.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on August 5, 2022 has been considered by the examiner.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Noah Tilton (registration number 74,672) on September 2, 2022. The application has been amended as follows: 

1. (Currently amended) A computer-implemented method of causing a user of a car sharing platform to perform service or relocation actions with respect to a vehicle, the method comprising: 
training, by one or more processors, a plurality of artificial neural network models by analyzing historical data, wherein each model is trained to generate respective action values for actions corresponding to respective vehicle imperative types, at least one of the plurality of artificial neural network models trained to generate action values for actions corresponding to a non-relocation vehicle imperative type[[s]]; 
analyzing, by the one or more processors, a first data set to determine one or more vehicle imperatives, each comprising one or more respective actions
generating, by the one or more processors, a respective action value for each of the respective actions corresponding to the determined one or more vehicle imperatives by analyzing each of the respective actions using a respective one of the plurality of trained artificial neural network models according to a vehicle imperative type associated with each of the one or more respective actions;  
displaying, by the one or more processors, the one or more respective actions to the user; 
receiving, by the one or more processors, an indication of acceptance of the user of at least one of the one or more actions; 
analyzing, by the one or more processors, a second data set to identify changes to the one or more determined vehicle imperatives, indicating one or more completed actions; and 
releasing, by the one or more processors and based on the analyzing of the second data set and the acceptance of the user, the respective action value to the user for each of the one or more completed actions.  

4. (Currently Amended) The computer-implemented method of claim 1, 2Application No. 17/387,583Docket No.: 32060/53507-CON1 Reply to Office Action of May 5, 2022 
wherein analyzing the first data set to determine one or more vehicle imperatives includes determining a vehicle service imperative.  

5. (Currently Amended) The computer-implemented method of claim 1,
wherein analyzing the first data set to determine one or more vehicle imperatives includes determining a relocation service imperative.  

6. (Currently Amended) The computer-implemented method of claim 1, further comprising: 
applying a respective set of rules to each of the one or more determined vehicle imperatives.  

11. (Currently amended) A non-transitory computer readable medium containing program instructions that when executed, cause a computer system to: 3Application No. 17/387,583Docket No.: 32060/53507-CON1 Reply to Office Action of May 5, 2022 
train, by one or more processors, a plurality of artificial neural network models by analyzing historical data, wherein each model is trained to generate respective action values for actions corresponding to respective vehicle imperative types, at least one of the plurality of artificial neural network models trained to generate action values for actions corresponding to a non-relocation vehicle imperative type[[s]];
analyze, by the one or more processors, a first data set to determine one or more vehicle imperatives, each comprising one or more respective actions
generate, by the one or more processors, a respective action value for each of the respective actions corresponding to the determined one or more vehicle imperatives by analyzing each of the respective actions using a respective one of the plurality of trained artificial neural network models according to a vehicle imperative type associated with each of the one or more respective actions;  
display, by the one or more processors, the one or more respective actions to a user; 
receive, by the one or more processors, an indication of acceptance of the user of at least one of the one or more actions; 
analyze, by the one or more processors, a second data set to identify changes to the one or more determined vehicle imperatives, indicating one or more completed actions; and 
release, by the one or more processors and based on the analyzing of the second data set and the acceptance of the user, the respective action value to the user for each of the one or more completed actions.  

14. (Currently amended) The non-transitory computer readable medium of claim 11, containing further program instructions that when executed, cause a computer system to: 
analyze the first data set to determine a vehicle service imperative.  

15. (Currently amended) The non-transitory computer readable medium of claim 11, containing further program instructions that when executed, cause a computer system to: 
analyze the first data set to determine a relocation service imperative.  

16. (Currently amended) The non-transitory computer readable medium of claim 11, containing further program instructions that when executed, cause a computer system to: 
apply a respective set of rules to each of the one or more determined vehicle imperatives.  


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Oesterling et al. (U.S. PG Pub No. 2018/0197349, July 12, 2018 - hereinafter "Oesterling”); Tanuma et al. (U.S. PG Pub No. 2020/0126320 April 23, 2020 - hereinafter "Tanuma”); Farrelly et al. (U.S. PG Pub No. 2015/0310379, October 29, 2015 - hereinafter "Farrelly”); Grigg et al. (U.S. PG Pub No. 2013/0046589 February 21, 2013 - hereinafter "Grigg”); Chittilappilly et al. (U.S. PG Pub No. 2017/0300939, October 19, 2017); Abari et al. (U.S. PG Pub No. 2019/0196503 June 27, 2019); Shah et al. (U.S. Patent No. 10,552,773 February 4, 2020); VanderZanden et al. (U.S. PG Pub No. 2019/0311630 October 10, 2019) and “Advanced Planning for autonomous vehicles using reinforcement learning and deep inverse reinforcement learning” (You, Changxi et al., Publisehd on January 15, 2019 at www.elsevier.com/locate/robot)

Oesterling discloses analyzing telematics data to determine one or more service and/or relocation imperatives and corresponding actions and determining an action/reward value to incentives a user to perform the action and providing the action value/reward to a user for performing the action .
Tanuma discloses analyzing telematics data to determine one or more service and/or relocation imperatives and corresponding actions and determining an action/reward value to incentives a user to perform the action and providing the action value/reward to a user for performing the action.
Farrelly discloses receiving a second set of vehicle telematics data and releasing the respective action value to the user for each of the one or more completed actions based on analyzing the second set of data to detect desired changes.
Grigg discloses analyzing each of the one or more actions relating to the vehicle using a respective trained machine learning model to generate a respective action value.
Chittilappilly teaches analyzing each of the one or more actions using a respective trained machine learning model to generate a respective action value.
Abari teaches analyzing one or more relocation actions using a respective trained machine learning model to generate a respective action value.
Shah teaches analyzing one or more relocation actions using a respective trained machine learning model to generate a respective action value. .
VanderZanden discloses crowdsourcing vehicle maintenance of a vehicle-sharing fleet.
“Advanced Planning for autonomous vehicles using reinforcement learning and deep inverse reinforcement learning” teaches analyzing one or more relocation actions using a respective neural network learning model to generate a respective action value.

As per Claims 1 and 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of  "training, by one or more processors, a plurality of artificial neural network models by analyzing historical data, wherein each model is trained to generate respective action values for actions corresponding to respective vehicle imperative types, at least one of the plurality of artificial neural network models trained to generate action values for actions corresponding to a non-relocation vehicle imperative type…generating, by the one or more processors, a respective action value for each of the respective actions corresponding to the determined one or more vehicle imperatives by analyzing each of the respective actions using a respective one of the plurality of trained artificial neural network models according to a vehicle imperative type associated with each of the one or more respective actions." The claims require training a plurality of neural network models. At least one of these models is trained to generate action values for actions corresponding to an imperative type other than a relocation service imperative (e.g., trained for actions corresponding to service imperatives, recall imperatives, etc.). The action values for each generated action are generated by inputting each action into a neural network model corresponding to an imperative type associated with each action (e.g., if the action corresponds to a relocation imperative the neural network model trained for actions corresponding to relocation imperatives is used to generate the action value, if the action corresponds to a service imperative the neural network model trained for actions corresponding to service imperatives is used to generate the action value). While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight

  Claims 2-10 and 12-20 depend upon claims 1 and 11 and have all the limitations of claims 1 and 11and are allowable for the same reason.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621